IN THE SUPREME COURT OF THE STATE OF DELAWARE

DESHAWN CHASE,                           §
                                         §
      Defendant Below,                   §     No. 360, 2017
      Appellant,                         §
                                         §     Court Below: Superior Court
      v.                                 §     of the State of Delaware
                                         §
STATE OF DELAWARE,                       §
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                            Submitted: May 2, 2018
                            Decided:   May 3, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      This 3rd day of May 2018, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons discussed in

its bench ruling dated March 31, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice